 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   VALIRIE R. VAUGHN,             ) Case No. EDCV 19-0103-R (JPR)
                                    )
12                   Plaintiff,     )
                                    )
13              v.                  )          J U D G M E N T
                                    )
14   COMM’R OF SOC. SEC.,           )
                                    )
15                   Defendant.     )
                                    )
16                                  )
17        For the reasons set forth in the accompanying Order
18   Dismissing Action for Failure to Prosecute, it is hereby ADJUDGED
19   that this action is dismissed.
20
21   DATED: September 25, 2019
                                      R. GARY KLAUSNER
22                                    U.S. DISTRICT JUDGE
23
24
25
26
27
28
